DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 

Onoyama et al. (JP 2012-242772, attached English machine translation is used in this 

rejection).


 	As to claim 1, Onoyama et al. teaches a display device ([0001]: display) comprising: 	a display element (21 in Fig. 17) emitting light by  current flowing ([0002]: current driven organic EL element); 	a drive transistor (23 in Fig. 17) controlling the current flowing through the display element (Fig. 17 shows transistor 23 is connected to the gate electrode of transistor 22. Transistor 23 controls the current flowing through the display element 21 by controlling the operation of transistor 22;[0036-0037]: Transistor 23 samples the signal voltage Vsig or the reference voltage Vofs of the video signal corresponding to the luminance information supplied from the signal output circuit 60 through the signal line 33. The written signal voltage Vsig or reference voltage Vofs is applied to the gate electrode of transistor 22. Transistor 22 supplies a drive current having a current value corresponding to the voltage value of the signal voltage Vsig); and 
 	a diode connection transistor (22 in Fig. 17) connected to a source side of the drive transistor (23 in Fig. 17), provided between the drive transistor (23 in Fig. 17) and the display element (21 in Fig. 17), and connected in series with both the drive transistor (23 in Fig. 17)  and the display element (21 in Fig. 17), 	wherein a constant potential is input to a back gate of the drive transistor (23 in Fig. 17; [0117]: back gate fixed to ground level),  	an initialization wiring line is directly connected to the back gate of the drive transistor (see Fig. 17 : initialization wiring line is directly connected to the back gate of transistor 23;[0117]: back gate fixed to ground level), and 
 	a back gate of the diode connection transistor (22 in Fig. 17) is short-circuited to a source of the diode connection transistor (see transistor 22 in Fig. 17;[0117]: back gate of transistor 22 and source of transistor 22 are connected).
 	
	As to claim 2,  Onoyama et al. teaches  the display device according to claim 1, wherein the constant potential is constant for a period while the drive transistor is in an on state (Fig. 17, the back gate of transistor 23 is fixed to the ground level;[0036]: transistor 23 becomes conductive when high active write scan signal WS is applied).

Allowable Subject Matter
Claims 8-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new ground(s) of rejection.
 	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624